





PulteGroup, Inc.
3350 Peachtree Road NE, Suite 150
Atlanta, Georgia 30326




July 20, 2016
Elliott Associates, L.P.
Elliott International, L.P.
40 West 57th Street
New York, New York 10019


Ladies and Gentlemen:
This letter agreement (this “Agreement”) constitutes the agreement between
PulteGroup, Inc., a Michigan corporation (the “Company”), Elliott Associates,
L.P., a Delaware limited partnership (“Elliott Associates”), and Elliott
International, L.P., a Cayman Islands limited partnership (“Elliott
International”), with respect to the matters set forth below. Elliott Associates
and Elliott International are referred to herein, each individually, as an
“Elliott Party” and, collectively, as the “Elliott Parties” or “Elliott.” The
Company and the Elliott Parties are referred to herein, each individually, as a
“Party” and, collectively, as the “Parties.”
1.
Director Appointments. Effective as of the date hereof, the size of the Board of
Directors of the Company (the “Board”) shall increase to thirteen (13) directors
and each of John Peshkin (“Mr. Peshkin”), Josh Gotbaum (“Mr. Gotbaum” or the
“Selected Nominee”) and Scott Powers (such individual, the “Additional Nominee”
and, together with Mr. Peshkin and Mr. Gotbaum, the “Nominees”, and each
referred to herein as a “Nominee”) shall be appointed to fill the three (3)
director vacancies so created, with each Nominee serving as a director until the
next election of directors and until his successor is duly elected and qualified
or until his earlier resignation or removal, subject to the terms of this
Agreement. Subject to Paragraph 5, unless the Board determines in good faith
that doing so would violate the Board’s fiduciary duties under applicable law
(it being acknowledged that to the extent the Board makes such a determination
regarding the Selected Nominee, the Company shall promptly inform the Elliott
Parties of such determination, and the Elliott Parties shall be entitled to
select a replacement candidate for the Selected Nominee in accordance with
Paragraph 2), and subject to the Company having received a certification from
the Elliott Parties that at such time the Elliott Parties beneficially own 3.0%
or more of the Company common shares, (a) the Company shall include the Selected
Nominee and the Additional Nominee on its slate of nominees for the election of
directors at its 2017 Annual Meeting of Shareholders in the proxy statement for
such Meeting of Shareholders and (b) with respect to the 2017 Annual Meeting of
Shareholders, (i) the Board shall recommend (and shall not change such
recommendation in a manner adverse to the Selected Nominee or the Additional
Nominee) that the Company’s shareholders vote in favor of the Board’s entire
slate (including the Selected Nominee and the Additional Nominee) and (ii) the
Company shall solicit proxies for the Board’s entire slate (including the
Selected Nominee and the Additional Nominee) and otherwise support the Selected
Nominee and the Additional Nominee for election in a manner no less rigorous and
favorable than the manner in which the Company supports its other director
nominees. The Board shall not increase the size of the Board to more than
thirteen (13) directors at any






--------------------------------------------------------------------------------





time prior to the Expiration Date without the prior written consent of the
Elliott Parties; provided that the Board size may be increased by an additional
director to a total of no more than fourteen (14) directors as long as such
additional director is added in connection with a merger, consolidation,
acquisition, business combination or significant stock issuance outside the
ordinary course of business and involving the Company or any of its direct or
indirect subsidiaries or in connection with settling a demand for representation
on the Board by a shareholder of the Company, and not for the purpose of
diluting the voting rights or influence of the Nominees. Notwithstanding
anything in this Agreement to the contrary, the Company’s and Board’s
obligations in this Section 1 shall terminate prior to the Expiration Date at
such time as the Elliott Parties’ aggregate beneficial ownership decreases to
less than 3.0% of the Company common shares as a result of dispositions by the
Elliott Parties.
2.
Replacement of Selected Nominee. In the event that the Selected Nominee (or his
replacement appointed pursuant to this Paragraph 2) is unable or unwilling to
serve as a director of the Company (other than on account of failure to be
elected or reelected) prior to the Expiration Date, subject to the last sentence
of this Paragraph 2 and subject to the Company having received a certification
from the Elliott Parties that at the time of such selection the Elliott Parties
beneficially own 3.0% or more of the Company common shares, the Company agrees
that Elliott may select a replacement candidate (a) who qualifies as
“independent” under the applicable rules and regulations of the Securities and
Exchange Commission (the “SEC”) and the New York Stock Exchange (the “NYSE”) and
the applicable terms of the Company’s Corporate Governance Guidelines, and whose
service as a director of the Company complies with applicable requirements of
the Clayton Antitrust Act of 1914, as amended, and other applicable competition
laws and regulations, and (b) who is reasonably acceptable to the Nominating and
Governance Committee of the Board as a replacement candidate. Any such
replacement candidate (i) shall not be a principal, director, general partner,
managing member, manager, officer, employee, agent or representative of any
Elliott Party or any Affiliate of any Elliott Party, (ii) shall not be an
investor in any Elliot Party or any Affiliate of any Elliott Party and (iii)
shall not serve, and shall not have served, on the board of directors or
comparable governing body of any other company at the direction or pursuant to
the designation of any Elliott Party or any Affiliate of any Elliott Party.
Subject to Paragraph 5 and such replacement candidate’s completion of customary
director onboarding documentation and the last sentence of this Paragraph 2, the
Company shall appoint any such replacement candidate who meets the foregoing
criteria to the Board to replace Mr. Gotbaum, with such replacement candidate to
serve as a director and as a member of those Board committees on which Mr.
Gotbaum served, in each case, during the unexpired term, if any, of Mr. Gotbaum
and such replacement candidate shall be considered the Selected Nominee for all
purposes of this Agreement. Elliott’s right to select a qualified replacement
candidate, and the Company’s obligation to appoint such candidate to the Board,
shall terminate prior to the Expiration Date at such time as the Elliott
Parties’ aggregate beneficial ownership decreases to less than 3.0% of the
Company common shares as a result of dispositions by the Elliott Parties.

3.
Nominee and Director Agreements, Arrangements and Understandings. Each of the
Elliott Parties agrees that neither such Elliott Party nor any of its Affiliates
(a) will pay any compensation to any Nominee (including replacement candidates
of the Selected Nominee contemplated by Paragraph 2) in connection with such
Person’s service on the Board or any committee thereof or (b) will have any
agreement, arrangement or understanding, written or oral, with any Nominee
(including replacement candidates of the Selected Nominee contemplated by
Paragraph 2) regarding such Person’s service on the Board or






--------------------------------------------------------------------------------





any committee thereof (including without limitation pursuant to which such
Person will be compensated for his or her service as a director on, or nominee
for election to, the Board or any committee thereof). Each of the Elliott
Parties agrees that the Selected Nominee (including replacement candidates
contemplated by Paragraph 2) shall not serve on the board of directors or
comparable governing body of any other company at the direction or pursuant to
the designation of any Elliott Party or any Affiliate of any Elliott Party.
4.
Committees. The Board shall, promptly upon execution of this Agreement, appoint
(a) the Selected Nominee (including any replacement contemplated by Paragraph 2)
to serve on the Board’s Finance Committee, CEO Search Committee and the Audit
Committee; and (b) Mr. Peshkin to serve on the Board’s CEO Search Committee and
such other committees of the Board as the Board shall determine. Notwithstanding
anything herein to the contrary, the Board shall not (i) increase the size of
the Board’s CEO Search Committee to more than five (5) directors at any time
prior to the Expiration Date without the prior written consent of the Elliott
Parties; or (ii) increase the size of the Board’s Finance Committee to more than
seven (7) directors at any time prior to the Expiration Date without the prior
written consent of the Elliott Parties. The Company’s and Board’s obligation to
take (or refrain from taking) the actions specified in this Paragraph 4 shall
terminate prior to the Expiration Date at such time as the Elliott Parties’
aggregate beneficial ownership decreases to less than 3.0% of the Company common
shares as a result of dispositions by the Elliott Parties.

5.
Nominee Information.  As a condition to the Company’s obligation to nominate the
Selected Nominee (including any replacement candidate contemplated by Paragraph
2) for election at the 2017 Annual Meeting of Shareholders, the Selected Nominee
shall have provided any and all information required to be disclosed in a proxy
statement or other filing under applicable law or that is otherwise consistent
with the information that is required to be disclosed by all other Persons
standing for election as a director of the Board, stock exchange rules or
listing standards, along with any additional information reasonably requested by
the Company in connection with assessing eligibility, independence and other
criteria applicable to directors or satisfying compliance and legal obligations,
and to consent to appropriate background checks.

6.
Company Policies. The Parties acknowledge that each of the Nominees, upon
appointment or election to the Board, will be subject to the same protections
and obligations regarding confidentiality, conflicts of interest, fiduciary
duties, trading and disclosure and other governance guidelines and policies
(collectively, “Company Policies”), and shall, subject to Paragraph 11 below, be
required to preserve the confidentiality of the Company’s business and
information, including discussions or matters considered in or for meetings of
the Board or committees of the Board or related thereto, and shall have the same
rights and benefits, including with respect to insurance, indemnification,
exculpation, compensation and fees, as are applicable to the independent
directors of the Company. The Company agrees that: (i) as of the date hereof,
all Company Policies currently in effect are publicly available on the Company’s
website or described in its proxy statement filed with the SEC on April 4, 2016
or have otherwise been provided to the Elliott Parties, and such Company
Policies will not be amended prior to the appointment of the Nominees and (ii)
during the Restricted Period, any changes to the Company Policies, or new
Company Policies, will be adopted in good faith and not for the purpose of
undermining or conflicting with the arrangements contemplated hereby.

7.
Buyback. Promptly following the execution of this Agreement, the Company will
authorize (to the extent not previously authorized), and in good faith, subject
to market conditions, applicable legal requirements and other relevant factors,
take all reasonably






--------------------------------------------------------------------------------





necessary actions designed to effectuate, a share buyback program to repurchase
shares of Company common stock in accordance with the terms set forth in
Schedule A and as described in the Press Release (as defined below).
8.
SG&A Reduction Program. Promptly following the execution of this Agreement, the
Company will authorize, and in good faith, subject to market conditions,
applicable legal requirements and other relevant factors, take all reasonably
necessary actions designed to implement, a selling, general and administrative
expense (“SG&A”) reduction program targeting SG&A spend of 9% or better of home
sale revenues in 2017 as described in the Press Release.

9.
Voting of Elliott Shares. With respect to each of the Company’s annual and
special meetings of shareholders (and any adjournments or postponements thereof)
held during the Restricted Period and any actions by written consent taken or
proposed to be taken by the shareholders of the Company during the Restricted
Period, the Elliott Parties shall (a) in the case of any such meeting, cause to
be present for quorum purposes all the Company common shares beneficially owned
by them or their controlling or controlled Affiliates and which they or such
controlling or controlled Affiliates are entitled to vote at such annual or
special meeting of shareholders and (b) vote or cause to be voted (or in the
case of any proposed action by written consent, provide a written consent for)
all such Company common shares (i) in favor of the election of the Selected
Nominee as the director nominee nominated by the Board; (ii) against (or
withhold votes in favor of) the election of any director nominees that are not
nominated by the Board; and (iii) in accordance with the Board’s recommendation
on all other proposals and business that comes before such annual or special
meeting of shareholders (or is proposed as an action by written consent), other
than with respect to (A) an Extraordinary Transaction, (B) any proposed issuance
of Company common shares or any securities convertible into, or exercisable or
exchangeable for, Company common shares, (C) approval of any compensatory plan
or arrangement relating to the compensation of Company employees or the members
of the Board that is submitted for shareholder approval (but, for the avoidance
of doubt, excluding the Company’s “say on pay” proposal, with respect to which
the Elliott Parties shall vote or cause to be voted all such Company common
shares in accordance with the Board’s recommendation) or (D) any proposal by the
Company to implement any takeover defense measures or any other proposal by the
Company that would diminish or otherwise impair in any material respect the
rights of Company shareholders.

10.
Standstill. From the date of this Agreement until the Expiration Date or until
such earlier time as the restrictions in this Paragraph 10 terminate as provided
herein (such period, the “Restricted Period”), the Elliott Parties shall not,
and shall cause their respective Affiliates and their respective principals,
directors, general partners, managing members, managers, officers, employees,
agents and representatives acting on their behalf (collectively, the “Restricted
Persons”) not to, directly or indirectly, absent prior express written
invitation or authorization by the Board:

(a)
engage in any “solicitation” (as such term is defined pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and used in the rules and
regulations of the SEC, but without regard to the exclusions set forth in Rules
14a-l(l)(2)(iv) and 14a-2 under the Exchange Act) of proxies or consents with
respect to the election or removal of directors of the Company or any other
matter or proposal involving the Company or become a “participant” (as such term
is defined pursuant to the Exchange Act and used in the rules and regulations of
the SEC) in any such solicitation of proxies or consents;






--------------------------------------------------------------------------------





(b)
knowingly encourage or advise any Person or knowingly assist any other Person in
so encouraging or advising any Person with respect to the giving or withholding
of any proxy, consent or other authority to vote Company common shares or in
conducting any type of referendum or the voting of Company common shares (other
than such encouragement or advice that is consistent with the Board’s
recommendation in connection with such matter);

(c)
form, join or participate in any way in any “group” with respect to any Company
common shares or the beneficial ownership thereof, other than solely with other
Elliott Parties or their Affiliates with respect to the Company common shares
now or hereafter beneficially owned by them;

(d)
acquire, or offer, seek or agree to acquire, by purchase or otherwise, or direct
any Third Party in the potential acquisition of, by purchase, agreement,
Extraordinary Transaction or otherwise, any Company common shares or beneficial
ownership thereof or assets of the Company or any direct or indirect subsidiary
thereof, or rights or options to acquire any Company common shares or beneficial
ownership thereof or assets of the Company or any direct or indirect subsidiary
thereof or engage in any swap or hedging transactions or other derivative
agreements of any nature with respect to Company common shares, in each case if
such acquisition or transaction or agreement (i) would result in Basic
Beneficial Ownership in excess of 4.8% of the total number of outstanding
Company common shares or (ii) would result in beneficial ownership in excess of
9.9% of the total number of outstanding Company common shares (it being
acknowledged and agreed that the Elliott Parties shall not make any such
acquisition or engage in any transaction or enter into any agreement that would
result in either of the Elliott Parties becoming an “Acquiring Person” under,
and as defined in, the Amended and Restated Section 382 Rights Agreement, dated
as of March 18, 2010, between the Company and the Rights Agent thereunder, as
amended by that certain First Amendment to Amended and Restated Section 382
Rights Agreement, dated March 14, 2013 and that certain Second Amendment to
Amended and Restated 382 Rights Agreement, dated as of March 10, 2016);

(e)
sell, or offer, seek or agree to sell, all or substantially all, directly or
indirectly, through swap or hedging transactions or otherwise, voting rights
decoupled from the underlying Company common shares held by the Elliott Parties;

(f)
initiate, make or in any way participate, directly or indirectly, in any
Extraordinary Transaction (it being understood that the foregoing shall not
restrict the Elliott Parties from tendering shares, receiving payment for shares
or otherwise participating in any such transaction on the same basis as other
shareholders of the Company or from participating in any such transaction that
has been approved by the Board, subject to the other terms of this Agreement) or
make, directly or indirectly, any proposal, either alone or in concert with
others, to the Company or the Board that would reasonably be expected to require
a public announcement or disclosure regarding any such matter;

(g)
enter into a voting trust, arrangement or agreement or subject any Company
common shares or beneficial ownership thereof to any voting trust, arrangement
or agreement, in each case other than solely with other Elliott Parties or their
Affiliates;

(h)
(i) propose or seek, alone or in concert with others, election or appointment
to, or representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board, except as specifically






--------------------------------------------------------------------------------





permitted in Paragraph 2 or (ii) propose or seek, alone or in concert with
others, the removal of any member of the Board;
(i)
(A) initiate, make or be the proponent of any proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise) for consideration by the Company’s
shareholders or (B) conduct any referendum for consideration by the Company’s
shareholders;

(j)
initiate or seek the convening of (or assist any other Person in the convening
of) any meeting of the Company’s shareholders;

(k)
make any request for stock ledger or shareholder list materials or other books
and records of the Company under any statutory or regulatory provisions
providing for shareholder access to materials, books and records of the Company;

(l)
(i) make any public or private proposal with respect to or (ii) in a manner
adverse to the Company, make any public statement or otherwise seek to encourage
or advise or assist any Person in so encouraging or advising with respect to:
(A) any change in the identity, number or term of directors serving on the Board
or the filling of any vacancies on the Board, (B) any change in the
capitalization or dividend policy of the Company, (C) any other change in the
Company’s management, governance, corporate structure, affairs or policies, (D)
any Extraordinary Transaction, (E) causing a class of securities of the Company
to be delisted from, or to cease to be authorized to be quoted on, any
securities exchange or (F) causing a class of equity securities of the Company
to become eligible for termination of registration pursuant to Section 12(g)(4)
of the Exchange Act;

(m)
institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its direct or indirect
subsidiaries or any of their respective current or former directors or officers
(including derivative actions) in order to effect, cause or take any of the
actions expressly prohibited by this Paragraph 10; provided, however, that for
the avoidance of doubt the foregoing shall not prevent any Restricted Person
from (i) bringing litigation to enforce the provisions of this Agreement, (ii)
making counterclaims with respect to any proceeding initiated by, or on behalf
of, the Company against a Restricted Person, (iii) bringing bona fide commercial
disputes that do not relate to the subject matter of this Agreement or the
topics covered in the correspondence between the Company and the Restricted
Persons prior to the date hereof or (iv) exercising statutory appraisal rights;
provided, further, that the foregoing shall also not prevent the Restricted
Persons from responding to or complying with a validly issued legal process;

(n)
make any request or submit any proposal to amend, waive or grant consent with
respect to the terms of this Agreement, or refer to any desire or intention to
do so; or

(o)
enter into any discussions, negotiations, agreements or understandings with any
Third Party or assist, advise, act in concert with or participate with or
encourage any Third Party, to take any action that the Elliott Parties are
prohibited from taking pursuant to this Paragraph 10;

(A) provided, that the restrictions in this Paragraph 10 shall terminate
automatically upon the earliest of (i) the Expiration Date; (ii) upon five (5)
business days’ prior written notice delivered by Elliott to the Company
following a material breach of this Agreement by the Company (including, without
limitation, a failure to appoint or nominate the Selected Nominee and/or the
Additional Nominee in accordance with Paragraph 1 or replacements in accordance
with Paragraph 2, in each case, without giving effect to any determination by
the Board that





--------------------------------------------------------------------------------





such appointment would violate the Board's fiduciary duties under applicable
law) if such breach has not been cured within such notice period, provided that
the Elliott Parties are not then in material breach of this Agreement; (iii)
upon the announcement by the Company that it has entered into a definitive
agreement with respect to any merger, consolidation, acquisition, business
combination, sale of a division, sale of substantially all assets,
recapitalization, restructuring, liquidation, dissolution or other similar
extraordinary transaction that would, if consummated, result in the acquisition
by any Person or group of Persons (other than any direct or indirect
subsidiaries of the Company) of more than 50% of the Company common shares; (iv)
the commencement of any tender or exchange offer (by a Person other than the
Elliott Parties or their Affiliates) which, if consummated, would constitute an
Extraordinary Transaction that would result in the acquisition by any person or
group of more than 50% of the Company common shares, where the Company files a
Schedule 14D-9 (or any amendment thereto), other than a “stop, look and listen”
communication by the Company pursuant to Rule 14d-9(f) promulgated under the
Exchange Act, that does not recommend that the Company’s shareholders reject
such tender or exchange offer; (v) such time as the Company issues a preliminary
proxy statement, definitive proxy statement or other proxy materials in
connection with the 2017 Annual Meeting of Shareholders that are inconsistent
with the Company’s obligations under this Agreement; and (vi) the adoption by
the Board of any amendment to the Restated Certificate of Incorporation or
Amended and Restated By-Laws of the Company that would reasonably be expected to
substantially impair the ability of a shareholder to submit nominations for
election to the Board or shareholder proposals in connection with any future
Company Annual Meeting of Shareholders; and (B) provided, further, that that
nothing contained herein shall prevent the Elliott Parties from making (i) any
public or private statement or announcement with respect to an Extraordinary
Transaction that is publicly announced by the Company or a Third Party, (ii) any
public or private statement with respect to the Company’s business and
operations, other than statements that are negative with respect to the Company
or the Board, (iii) any factual statement as required by applicable legal
process, subpoena, or legal requirement or as part of a response to a request
for information from any governmental authority with jurisdiction over the party
from whom information is sought (so long as such request did not arise as a
result of discretionary acts by the Elliott Parties or any of their Affiliates)
or (iv) any public or private statement commenting on the Company’s execution of
and compliance with the terms of this Agreement.
11.
Private Communications; Confidentiality. Notwithstanding anything to the
contrary contained in Paragraph 10, during the Restricted Period, the Elliott
Parties and their respective Affiliates may communicate privately with (a) any
Third Party so long as such communications do not violate the terms of this
Agreement and (b) the Company’s (i) directors, (ii) chief executive officer,
chief financial officer, chief legal officer and head of investor relations and
(iii) advisors at Evercore Partners and Sidley Austin LLP (collectively, the
“Contact Personnel”), but in each case only so long as such private
communications do not require any public disclosure thereof. The Elliott Parties
hereby agree that (i) any confidential or proprietary information of the Company
that they or their Affiliates obtain in discussions with the Contact Personnel
shall be kept confidential, shall be used solely for the purpose of monitoring
and evaluating their investments in the Company and shall not be used to make
Disparaging Statements and (ii) they and their Affiliates shall not, and shall
cause their respective principals, directors, general partners, managing
members, managers, officers and employees not to, make any request of any
director of the Company to engage in, or consider engaging in, conduct that is
inconsistent with the policies, duties and requirements contemplated by
Paragraph 6 (but without being






--------------------------------------------------------------------------------





limited by Company Policies to the extent they provide that management (rather
than directors) shall be responsible for engaging in communications with
external constituencies). The Company shall not adopt any new Company Policies
that further restrict the ability of the Contact Personnel to engage in
discussions with the Elliott Parties.
12.
Non-Disparagement. During the Restricted Period, each of the Company and the
Elliott Parties shall not make or cause to be made, and shall cause their
respective Affiliates and its and their respective principals, directors,
general partners, members, managers, officers and employees not to make or cause
to be made, any expression, statement or announcement (including in any document
or report filed with or furnished to the SEC or any stock exchange or through
the press, media, analysts, investors or other Persons), either in writing or
orally, that constitutes an ad hominem attack on, or otherwise disparages,
defames, slanders, or impugns or is reasonably likely to damage the reputation
of: (a) in the case of statements or announcements by any of the Elliott
Parties: (i) the Company or any of its Affiliates, direct or indirect
subsidiaries or advisors or any of its or their respective current or former
shareholders, principals, directors, general partners, members, managers,
officers, employees, agents or representatives; and (ii) the Company’s and its
direct and indirect subsidiaries’ strategies, operations, products, performance
or services; and (b) in the case of statements or announcements by the Company,
the Elliott Parties, their respective Affiliates, directors, officers,
principals, partners, members, managers, current or former shareholders, agents,
representatives, and employees, or any Person who has served as an employee of
the Elliott Parties (any such statement, a “Disparaging Statement”). The
foregoing shall not restrict the ability of any Person to comply with any
subpoena or other legal process or respond to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought.

13.
Press Release. Following the execution and delivery of this Agreement, the
Company shall issue a press release in the form attached hereto as Exhibit A
(the “Press Release”). No Party shall make any statement inconsistent with the
Press Release in connection with the announcement of this Agreement; provided
that the foregoing shall not prevent (a) the Company or the Elliott Parties from
taking any action required by any governmental or regulatory authority or stock
exchange that has jurisdiction over the Company or any of its direct or indirect
subsidiaries or the Elliott Parties, respectively (except to the extent such
requirement arose by discretionary acts by any of the Company or any of the
Elliott Parties or any of their respective Affiliates, respectively), and (b)
the Company or the Elliott Parties from making any factual statement that is
required in any compelled testimony or production of information, either by
legal process, by subpoena or as part of a response to a request for information
from any governmental authority with jurisdiction over the Company or any of its
direct or indirect subsidiaries or the Elliott Parties, respectively, by any
applicable stock exchange rule or as otherwise legally required.

14.
SEC Disclosure. Following the execution and delivery of this Agreement, the
Company shall file a Current Report on Form 8-K or include such disclosure in
Item 5 of the Company’s Form 10-Q for the quarterly period ended June 30, 2016
that will report its entry into this Agreement (the “Filing”). The relevant
disclosure in the Filing shall be consistent with the Press Release and the
terms of this Agreement, and shall each be in form and substance reasonably
acceptable to the Company and the Elliott Parties.

15.
Representations and Warranties of the Company. The Company represents and
warrants to Elliott that: (a) the Company has the requisite corporate power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind it hereto and
thereto; (b) this Agreement has been duly and






--------------------------------------------------------------------------------





validly authorized, executed and delivered by the Company, constitutes a valid
and binding obligation and agreement of the Company and is enforceable against
the Company in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles; and (c) the execution,
delivery and performance of this Agreement by the Company does not and will not
(i) violate or conflict with any law, rule, regulation, order, judgment or
decree applicable to the Company or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which it is bound.
16.
Representations and Warranties of Elliott Parties. Each of the Elliott Parties
represents and warrants to the Company that: (a) each Elliott Party and the
authorized signatory of such Elliott Party set forth on the signature page
hereto has the requisite power and authority to execute this Agreement and any
other documents or agreements to be entered into in connection with this
Agreement and to bind it hereto and thereto; (b) this Agreement has been duly
authorized, executed and delivered by such Elliott Party, constitutes a valid
and binding obligation and agreement of such Elliott Party and is enforceable
against such Elliott Party in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws generally affecting the rights
of creditors and subject to general equity principles; (c) the execution,
delivery and performance of this Agreement by such Elliott Party does not and
will not (i) violate or conflict with any law, rule, regulation, order, judgment
or decree applicable to Elliott or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such Elliott Party is a party or by which it is bound; (d) the Selected Nominee
(i) is not a principal, director, general partner, managing member, manager,
officer, employee, agent or representative of any Elliott Party or any Affiliate
of any Elliott Party, (ii) is not an investor in any Elliott Party or any
Affiliate of any Elliott Party and (iii) has not served on the board of
directors or comparable governing body of any company at the direction or
pursuant to the designation of any Elliott Party or any Affiliate of any Elliott
Party; (e) neither such Elliott Party nor any of its Affiliates (i) has paid any
compensation to any Nominee or other member of the Board in connection with such
Person’s service on the Board or (ii) has had any agreement, arrangement or
understanding, written or oral, with any Nominee or other member of the Board
pursuant to which such Person has been or will be compensated for his or her
service as a director on, or nominee for election to, the Board or any committee
thereof; and (f) as of the date of this Agreement, (i) the Elliott Parties
beneficially own in the aggregate 16,411,491 Company common shares, (ii) the
Elliott Parties have no other equity interest in, or rights or securities to
acquire through exercise, conversion or otherwise, any equity interest in the
Company and (iii) except as disclosed in writing by the Elliott Parties to the
Company immediately prior to the execution of this Agreement, is a party to any
swap or hedging transactions or other derivative agreements of any nature with
respect to any Company common shares.






--------------------------------------------------------------------------------





17.
Certain Defined Terms. As used in this Agreement: (a) “Person” shall be
interpreted broadly to include, without limitation, any individual, general or
limited partnership, corporation, limited liability or unlimited liability
company, joint venture, estate, trust, group, association or other entity of any
kind or structure; (b) “Affiliate” shall have the meaning set forth in Rule
12b-2 under the Exchange Act and shall include Persons who become Affiliates of
any Person subsequent to the date of this Agreement; (c) “beneficially own,”
“beneficially owned” and “beneficial ownership” shall each have the meaning set
forth in Rules 13d-3 and 13d-5(b)(1) under the Exchange Act (the foregoing,
"Basic Beneficial Ownership"); provided that, with respect to Company common
shares, a Person shall additionally be deemed to be the beneficial owner of (i)
all Company common shares which such Person has the right to acquire (whether or
not subject to the passage of time or other contingencies) pursuant to the
exercise of any rights in connection with any securities or any agreement,
arrangement or understanding, whether written or oral and (ii) any other
economic exposure to the Company common shares, including through any swap or
other derivative transaction that gives a Person the economic equivalent of
ownership of Company common shares (including, without limitation, notional
principal amount derivative agreements in the form of cash-settled swaps); (d)
“business day” shall mean any day other than a Saturday, Sunday or a day on
which the Federal Reserve Bank of New York is closed; (e) “Expiration Date”
shall mean the one (1) year anniversary of the date of this Agreement; (f)
“Extraordinary Transaction” shall mean any tender offer, exchange offer, merger,
consolidation, acquisition, business combination, sale of a division, sale of
substantially all assets, recapitalization, restructuring, liquidation,
dissolution or other similar extraordinary transaction, in each case outside the
ordinary course of business and involving the Company or any of its direct or
indirect subsidiaries or its or their securities or assets; (g) “group” shall
have the meaning set forth in Section 13(d) of the Exchange Act; and (h) “Third
Party” means any Person other than a Party.

18.
Affiliates. Each of the Elliott Parties agrees that it (a) shall cause its
Affiliates to comply with the terms of this Agreement and (b) shall not cause or
direct, or attempt to cause or direct, any Person, including any of its
Affiliates and its and their respective principals, directors, general partners,
managing members, managers, officers, employees, agents and representatives, to
take any action that would be in breach or deemed breach of this Agreement if
taken by such Elliott Party or any of its Affiliates. The Company agrees that it
(a) shall cause its subsidiaries to comply with the terms of this Agreement and
(b) shall not cause or direct, or attempt to cause or direct, any Person,
including any of its Affiliates and its and their respective principals,
directors, general partners, managing members, managers, officers, employees,
agents and representatives, to take any action that would be in breach or deemed
breach of this Agreement if taken by such the Company or any of its Affiliates.

19.
Specific Performance. Each of Elliott, on the one hand, and the Company, on the
other hand, acknowledges and agrees that irreparable injury to the other Party
would occur in the event any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such injury would not be adequately compensable by the remedies available
at law (including the payment of money damages). It is accordingly agreed that
Elliott, on the one hand, and the Company, on the other hand (as applicable, the
“Moving Party”), shall each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof, and the other
Party shall not take action, directly or indirectly, in opposition to the Moving
Party seeking such relief on the grounds that any other remedy or relief is
available at law or in equity. This Paragraph 19 is not the exclusive remedy for
any violation of this Agreement.






--------------------------------------------------------------------------------





20.
Expenses. Each Party shall be responsible for its own fees and expenses incurred
in connection with the negotiation, execution, delivery and effectuation of this
Agreement and the transactions contemplated hereby.

21.
Severability. If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the other provisions of this
Agreement shall remain in full force and effect. The Parties further agree to
use their best efforts to agree upon and replace such invalid, void or
unenforceable provision with a valid and enforceable provision that will
achieve, to the extent possible, the purposes of such invalid, void or
unenforceable provision.

22.
Notices. Any notices, consents, determinations, waivers or other communications
required or permitted to be given under the terms of this Agreement shall be in
writing and shall be deemed to have been delivered: (a) upon delivery, when
delivered personally; (b) upon sending, when sent by facsimile or electronic
mail (provided confirmation of transmission is mechanically or electronically
generated and retained by the sending party); or (c) one business day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the Party to receive the same as follows:

If to the Company:
PulteGroup, Inc.
3350 Peachtree Road NE, Suite 150
Atlanta, Georgia 30326
Facsimile No: (404) 978-6774
Email Address: Steve.Cook@PulteGroup.com
Attention: Steven M. Cook, Executive Vice President, Chief Legal Officer and
Corporate Secretary


with a copy (which shall not constitute notice) to:
Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Facsimile No: (312) 853-7036
Email Address: tcole@sidley.com
swilliams@sidley.com
Attention: Thomas A. Cole
Scott R. Williams
If to the Elliott Parties:
Elliott Associates, L.P.
Elliott International, L.P.
40 West 57th Street
New York, New York 10019
Facsimile No: (212) 478-2401
Email: aCamporin@elliottmgmt.com
Attention: Austin Camporin


with a copy (which shall not constitute notice) to:
Elliott Associates, L.P.





--------------------------------------------------------------------------------





Elliott International, L.P.
40 West 57th Street
New York, New York 10019
Facsimile No: (212) 478-1851
Attention: General Counsel


Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Facsimile No: (212) 593-5955
Email: marc.weingarten@srz.com; eleazer.klein@srz.com
Attention: Marc Weingarten and Eleazer Klein


23.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, except with respect to
matters related to the voting of Company common shares and corporate governance
matters (including fiduciary determinations) for which Michigan law shall apply,
in each case without reference to the conflict of laws principles thereof that
would result in the application of the laws of another jurisdiction. Each of the
Parties irrevocably agrees that any legal action or proceeding with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder brought by any of the other Parties or
its successors or assigns, shall be brought and determined exclusively in
federal or state courts located in New York County, New York and any appellate
court therefrom. Each of the Parties hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction and venue of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement in any court other than the aforesaid courts. Each of the Parties
hereby irrevocably waives, and agrees not to assert in any action or proceeding
with respect to this Agreement, (a) any claim that it is not personally subject
to the jurisdiction of the aforesaid courts for any reason, (b) any claim that
it or its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by applicable legal requirements, any claim that (i) the suit, action
or proceeding in such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

24.
Counterparts; Headings. This Agreement may be executed in two or more
counterparts, each of which shall be considered one and the same agreement and
shall become effective when counterparts have been executed by each of the
Parties and delivered to the other Party (including by means of electronic
delivery or facsimile). The paragraph headings contained in this Agreement are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.

25.
Entire Agreement; Amendment and Waiver; Cumulative Remedies; Successors and
Assigns; Third Party Beneficiaries; Waiver of Jury Trial. This Agreement is the
only agreement and contains the entire understanding of the Parties with respect
to its subject matter and supersedes any prior agreements (including any
confidentiality agreements previously entered into by the Parties),
understandings, negotiations and discussions,






--------------------------------------------------------------------------------





whether oral or written, with respect thereto. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties with respect to the subject matter of this Agreement other
than those expressly set forth herein. No amendments, modifications, supplements
or waivers of any provisions of this Agreement can be made except in writing
signed by an authorized representative of each the Parties affected thereby. Any
waiver by any Party of a breach of any provision of this Agreement shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Agreement. No failure on the
part of any Party to exercise or enforce, and no delay in exercising or
enforcing, any right, obligation, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise or enforcement of such
right, obligation, power or remedy by such Party preclude any other or further
exercise or enforcement thereof or the exercise or enforcement of any other
right, obligation, power or remedy. All remedies hereunder are cumulative and
are not exclusive of any other remedies provided by law. The terms and
conditions of this Agreement shall be binding upon, inure to the benefit of and
be enforceable by the Parties and their respective successors, heirs, executors,
legal representatives and permitted assigns. No Party shall assign this
Agreement or any rights or obligations hereunder without, with respect to any
Elliott Party, the prior written consent of the Company, and, with respect to
the Company, the prior written consent of the Elliott Parties. Any purported
assignment of this Agreement or any rights or obligations hereunder without such
respective consent shall be void. This Agreement is solely for the benefit of
the Parties and is not enforceable by any other Persons. Each of the Parties,
after consulting or having had the opportunity to consult with counsel,
knowingly, voluntarily and intentionally waives any right that such Party may
have had or have to a trial by jury in any litigation based on or arising out of
this Agreement or any related instrument or agreement, or any of the
transactions contemplated thereby, or any related course of conduct, dealing,
statements (whether oral or written) or actions of any of them. No Party shall
seek to consolidate, by counterclaim or otherwise, any action in which a jury
trial has been waived with any other action in which a jury trial cannot be or
has not been waived.
26.
Interpretation. Each of the Parties acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution and delivery of this Agreement and that it has executed this Agreement
with the advice of such counsel. Each Party and its counsel cooperated and
participated in the drafting and preparation of this Agreement, and any and all
drafts relating thereto exchanged among the Parties shall be deemed the work
product of all of the Parties and may not be construed against any Party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any Party that drafted or prepared it is of no application and is hereby
expressly waived by each of the Parties, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.

[Signature page follows.]


 
 
 

[Signature Page to Settlement Letter Agreement]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.
PULTEGROUP, INC.


By:    /s/ Richard J. Dugas, Jr.    
Name: Richard J. Dugas, Jr.
Title: Chairman and Chief Executive Officer


ELLIOTT ASSOCIATES, L.P.
By:
Elliott Capital Advisors, L.P., as General Partner

By:
Braxton Associates, Inc., as General Partner



By:     /s/ Elliot Greenberg    
Name: Elliot Greenberg
Title: Vice President


ELLIOTT INTERNATIONAL, L.P.
By:
Elliott International Capital Advisors Inc., as Attorney-in-Fact



By:     /s/ Elliot Greenberg    
Name: Elliot Greenberg
Title: Vice President


 
 
 



Schedule A
Share Repurchase Program Schedule





--------------------------------------------------------------------------------





Fiscal Period
Amount
3rd Quarter 2016
$250 million
4th Quarter 2016
$250 million
2017
$1.0 billion








--------------------------------------------------------------------------------





Exhibit A
Press Release
See attached.







--------------------------------------------------------------------------------





[pultegrouplogo1a05.jpg]


FOR IMMEDIATE RELEASE
Company Contact
 
Investors: Jim Zeumer
 
(404) 978-6434
 
          Email: jim.zeumer@pultegroup.com
 
 





PULTEGROUP REPORTS SECOND QUARTER 2016 FINANCIAL RESULTS,
ANNOUNCES NEXT PHASE OF VALUE CREATION PLAN
AND ADDS THREE EXPERIENCED EXECUTIVES TO ITS BOARD OF DIRECTORS


•
Reported Q2 Net Income of $0.34 Per Share Includes $0.03 Per Share of Land and
Corporate Office Relocation Charges; Prior Year Net Income of $0.28 Per Share
Included a Benefit of $0.05 Per Share Relating to a Legal Settlement

•
Home Sale Revenues Increased 41% to $1.8 Billion; Closings Increased 27% to
4,772 Homes

•
Value of Net New Orders Increased 21% to $2.1 Billion; Net New Orders Up 11% to
5,697 Homes

•
Backlog Value Increased 21% to $3.7 Billion; Unit Backlog Increased 8% to 9,679
Homes

•
Company Announces Next Phase of Value Creation with Plans to Drive Greater
Overhead Leverage, Moderate the Growth of Future Land Investment and Increase
Share Repurchase Activities Consistent with Stated Capital Allocation Priorities

•
Company Increases Share Repurchase Authorization by $1.0 Billion to $1.5 Billion
and Intends to Repurchase $1.5 Billion of its Shares by End of 2017

•
Company Adds 3 New Independent Directors, Bringing Additional Industry and
Financial Expertise to its Board





ATLANTA - July 21, 2016 - PulteGroup, Inc. (NYSE: PHM) announced today financial
results for its second quarter ended June 30, 2016. For the quarter, the
Company’s reported net income of $118 million, or $0.34 per share, included
pretax charges of $15 million, or $0.03 per share, associated with the
termination of certain pending land transactions and recognition of final costs
associated with its corporate relocation. Prior year net income of $103 million,
or $0.28 per share, included a pretax benefit of $27 million, or $0.05 per
share, resulting from a legal settlement realized in the period.


“Building on our strong Q1 results, PulteGroup posted another quarter of
significant year-over-year growth in signups, closings, revenues and earnings,”
said Richard J. Dugas, Jr., Chairman and Chief Executive Officer of PulteGroup.
“Equally important, given the 21% increase in our backlog value to $3.7 billion,
we believe the Company is well positioned to deliver outstanding full year
performance in 2016.”







--------------------------------------------------------------------------------





“We remain optimistic about the direction of the overall housing market and
expect that current economic conditions, continued job formations and low
interest rates can support slow and steady growth in housing demand for the next
several years. Against this backdrop, we believe that our prior period land
investments position us well for continued strong earnings growth.”




Second Quarter Results


Home sale revenues for the second quarter increased 41% over the prior year to
$1.8 billion. Higher revenues for the period were driven by a 27% increase in
deliveries to 4,772 homes, combined with an 11% increase in average selling
price to $367,000.


The Company’s second quarter home sale gross margin was 21.5%, which is in line
with Company guidance. Margins for the quarter were reduced by approximately 70
basis points as a result of closings associated with the Company’s purchase of
substantially all of the assets of John Wieland Homes and Communities in January
2016.


Homebuilding SG&A expense for the quarter was $192 million, or 11.0% of home
sale revenues. Prior year SG&A of $130 million, or 10.5% of home sale revenues,
included a benefit of $27 million relating to a legal settlement realized in the
period.


The value of net new orders in the second quarter increased 21% to $2.1 billion.
On a unit basis, net new orders for the period increased 11% to 5,697 homes. The
Company operated out of 700 communities in the quarter, an increase of 11% from
the second quarter of 2015.


Backlog value increased 21% over the prior year to $3.7 billion, while the
number of homes in backlog increased 8% to 9,679 homes. The average price of
homes in backlog was $387,000, which is up 13% over last year and up 5% from the
average selling price of homes delivered in the current quarter.


The Company's financial services operations reported second quarter pretax
income of $17 million compared with $10 million in 2015. Higher pretax income
for the period was the result of higher closing volumes in the Company’s
homebuilding operations and a favorable interest rate environment. Mortgage
capture rate for the quarter was 81%, compared with 83% in the prior year.


During the quarter, PulteGroup repurchased 2.6 million common shares for $48
million, or an average price of $18.53 per share. The Company also used
available cash to retire $465 million of bonds which matured during the second
quarter.


PulteGroup announced today that its Board approved increasing its existing share
repurchase authorization by $1.0 billion, bringing the total authorization to
$1.5 billion. At the end of the second quarter, the Company had $507 million
available under the existing repurchase authorization. The Company expects that
share repurchases will be made from time to time in the open market, through
privately negotiated transactions or otherwise subject to market conditions,
applicable legal requirements, and other relevant factors.




Company Announces Next Phase of Value Creation


The Company also announced the next phase of its Value Creation strategy, with
plans to drive greater overhead leverage, moderate the growth of future land
investment, and increase share repurchase activities consistent with stated
capital allocation priorities. These actions build on the highly successful
initiatives it launched in 2011 in support of efforts to deliver higher returns
on invested capital. As part of its Value Creation strategy, the Company
established its capital allocation priorities which include investing in high
returning projects, while routinely returning funds to shareholders through
dividends and systematic share repurchases. Since launching Value Creation, the
Company has seen its gross margins, its operating margins, and its returns
increase to





--------------------------------------------------------------------------------





be among the industry leaders, and it has returned over $1.2 billion to
shareholders through dividends and share buy backs.


“Through our Value Creation strategy, PulteGroup has realized tremendous gains
in its operating and financial performance, which is what ultimately drives
returns for our shareholders,” said Mr. Dugas. “After our initial focus on
improving our operating and balance sheet metrics, we transitioned to increasing
investment into the business in support of profitable growth. Increased land
investment over the past 24 to 36 months is resulting in substantial growth in
2016 volumes, revenues and profitability, and we believe has the Company well
positioned for continued earnings growth over the next few years.”


“As we now look ahead and begin planning for the next successful phase of Value
Creation, we are implementing the following actions:


•
We plan to slow the rate of growth in our land spend going forward, and use
expected strong cash flows from operations to help fund the repurchase of $1.5
billion of our shares over the next six quarters;

•
We are taking actions to lower our SG&A spend from an expected 10% of home sale
revenues in 2016 to a targeted rate of 9% or less of 2017 home sale revenues;

•
Our Board of Directors has approved a $1.0 billion increase in the Company’s
share repurchase authorization raising our total authorization to $1.5 billion.
The Company plans to repurchase $250 million of its shares in each of the third
and fourth quarters of 2016 and $1.0 billion of its shares in 2017;

•
And, as announced in a separate release, we have added three new directors: John
Peshkin, who has over 30 years of direct homebuilding experience including
having served as CEO of Taylor Woodrow Homes and on the Boards of Standard
Pacific Homes and WCI Communities; Joshua Gotbaum, who has served in a number of
senior private and public sector roles; and Scott Powers, who has over 30 years
of experience in financial asset management and most recently served as
president and CEO of State Street Global Advisors.”





Elliott Management Comments on Company Actions


“We appreciate PulteGroup’s ongoing efforts to run a more efficient homebuilding
business and toward building long-term shareholder value,” said Dave Miller,
Senior Portfolio Manager at Elliott Management. “The addition of these proven
executives to the Board, along with PulteGroup’s continued focus on improving
operations, unlocking the value of its asset base and accretive capital return
will drive significant value for shareholders.”
    
The Company and affiliates of Elliott Management, which recently acquired 4.7%
of PulteGroup shares, have entered into an agreement that provides, among other
things, that Elliott will support the Company’s slate of director nominees at
the Company’s 2017 Annual Meeting of Shareholders.




Company Updates CEO search


PulteGroup announced that newly named Board members John Peshkin and Josh
Gotbaum will be added to the Company’s previously established CEO search
committee. “We look forward to having the perspectives of two experienced senior
leaders such as John and Josh added to the committee,” stated Patrick J.
O’Leary, PulteGroup director and search committee leader. “Our committee is
making good progress and we look forward to completing our evaluation of
internal and external candidates.”


A conference call discussing PulteGroup's second quarter 2016 results is
scheduled for Thursday, July 21, 2016, at 8:30 a.m. Eastern Time. Interested
investors can access the live webcast via PulteGroup's corporate website at
www.pultegroupinc.com.









--------------------------------------------------------------------------------







Forward-Looking Statements


This press release includes "forward-looking statements." These statements are
subject to a number of risks, uncertainties and other factors that could cause
our actual results, performance, prospects or opportunities, as well as those of
the markets we serve or intend to serve, to differ materially from those
expressed in, or implied by, these statements. You can identify these statements
by the fact that they do not relate to matters of a strictly factual or
historical nature and generally discuss or relate to forecasts, estimates or
other expectations regarding future events. Generally, the words "believe,"
"expect," "intend," "estimate," "anticipate," "project," "may," "can," "could,"
"might," "will" and similar expressions identify forward-looking statements,
including statements related to expected operating and performing results,
planned transactions, planned objectives of management, future developments or
conditions in the industries in which we participate and other trends,
developments and uncertainties that may affect our business in the future.


Such risks, uncertainties and other factors include, among other things:
interest rate changes and the availability of mortgage financing; continued
volatility in the debt and equity markets; competition within the industries in
which PulteGroup operates; the availability and cost of land and other raw
materials used by PulteGroup in its homebuilding operations; the impact of any
changes to our strategy in responding to the cyclical nature of the industry,
including any changes regarding our land positions and the rate of growth in
land spend; the availability and cost of insurance covering risks associated
with PulteGroup's businesses; shortages and the cost of labor; weather related
slowdowns; slow growth initiatives and/or local building moratoria; governmental
regulation directed at or affecting the housing market, the homebuilding
industry or construction activities; uncertainty in the mortgage lending
industry, including revisions to underwriting standards and repurchase
requirements associated with the sale of mortgage loans; the interpretation of
or changes to tax, labor and environmental laws; economic changes nationally or
in PulteGroup's local markets, including inflation, deflation, changes in
consumer confidence and preferences and the state of the market for homes in
general; legal or regulatory proceedings or claims; our ability to generate
sufficient cash flow in order to successfully implement our capital allocation
priorities; required accounting changes; terrorist acts and other acts of war;
and other factors of national, regional and global scale, including those of a
political, economic, business and competitive nature. See PulteGroup's Annual
Report on Form 10-K for the fiscal year ended December 31, 2015, and other
public filings with the Securities and Exchange Commission (the "SEC") for a
further discussion of these and other risks and uncertainties applicable to our
businesses. PulteGroup undertakes no duty to update any forward-looking
statement, whether as a result of new information, future events or changes in
PulteGroup's expectations.




About PulteGroup


PulteGroup, Inc. (NYSE: PHM), based in Atlanta, Georgia, is one of America's
largest homebuilding companies with operations in approximately 50 markets
throughout the country. Through its brand portfolio that includes Centex, Pulte
Homes, Del Webb, DiVosta Homes and John Wieland Homes and Neighborhoods, the
Company is one of the industry's most versatile homebuilders able to meet the
needs of multiple buyer groups and respond to changing consumer demand.
PulteGroup conducts extensive research to provide homebuyers with innovative
solutions and consumer inspired homes and communities to make lives better.


For more information about PulteGroup, Inc. and PulteGroup brands, go to
www.pultegroupinc.com;
www.pulte.com; www.centex.com; www.delwebb.com; www.divosta.com and
www.jwhomes.com.




# # #





--------------------------------------------------------------------------------





PulteGroup, Inc.
Consolidated Results of Operations
($000's omitted, except per share data)
(Unaudited)
 
 
 
 
 
 
 
 
 
Three Months Ended
 
Six Months Ended
 
June 30,
 
June 30,
 
2016
 
2015
 
2016
 
2015
Revenues:
 
 
 
 
 
 
 
Homebuilding
 
 
 
 
 
 
 
Home sale revenues
$
1,751,882


 
$
1,243,077


 
$
3,146,125


 
$
2,331,235


Land sale revenues
4,950


 
6,460


 
7,437


 
24,002


 
1,756,832


 
1,249,537


 
3,153,562


 
2,355,237


Financial Services
43,082


 
30,754


 
78,930


 
58,352


Total revenues
1,799,914


 
1,280,291


 
3,232,492


 
2,413,589


 
 
 
 
 
 
 
 
Homebuilding Cost of Revenues:
 
 
 
 
 
 
 
Home sale cost of revenues
1,374,509


 
953,280


 
2,463,838


 
1,794,425


Land sale cost of revenues
4,403


 
5,312


 
6,430


 
18,691


 
1,378,912


 
958,592


 
2,470,268


 
1,813,116


Financial Services expenses
26,180


 
20,767


 
52,298


 
43,308


Selling, general, and administrative expenses
192,333


 
130,119


 
383,348


 
291,431


Other expense (income), net
12,909


 
3,186


 
18,785


 
2,303


Income before income taxes
189,580


 
167,627


 
307,793


 
263,431


Income tax expense
71,820


 
64,303


 
106,733


 
105,136


Net income
$
117,760


 
$
103,324


 
$
201,060


 
$
158,295


 
 
 
 
 
 
 
 
Per share:
 
 
 
 
 
 
 
Basic earnings
$
0.34


 
$
0.28


 
$
0.58


 
$
0.43


Diluted earnings
$
0.34


 
$
0.28


 
$
0.57


 
$
0.43


Cash dividends declared
$
0.09


 
$
0.08


 
$
0.18


 
$
0.16


 
 
 
 
 
 
 
 
Number of shares used in calculation:
 
 
 
 
 
 
 
Basic
345,240


 
361,009


 
346,528


 
363,863


Effect of dilutive securities
2,759


 
3,232


 
2,710


 
3,297


Diluted
347,999


 
364,241


 
349,238


 
367,160








--------------------------------------------------------------------------------





PulteGroup, Inc.
Condensed Consolidated Balance Sheets
($000's omitted)
(Unaudited)
 
June 30,
2016
 
December 31,
2015
 
 
 
 
ASSETS
 
 
 
 
 
 
 
Cash and equivalents
$
229,187


 
$
754,161


Restricted cash
26,484


 
21,274


House and land inventory
6,629,464


 
5,450,058


Land held for sale
85,781


 
81,492


Residential mortgage loans available-for-sale
364,004


 
442,715


Investments in unconsolidated entities
52,500


 
41,267


Other assets
681,168


 
660,835


Intangible assets
161,372


 
110,215


Deferred tax assets, net
1,277,096


 
1,394,879


 
$
9,507,056


 
$
8,956,896


 
 
 
 
LIABILITIES AND SHAREHOLDERS’ EQUITY
 
 
 
 
 
 
 
Liabilities:
 
 
 
Accounts payable
$
340,847


 
$
327,725


Customer deposits
252,259


 
186,141


Accrued and other liabilities
1,269,263


 
1,284,273


Income tax liabilities
33,980


 
57,050


Financial Services debt
189,557


 
267,877


Term loan
499,212


 
498,423


Senior notes
2,103,821


 
1,576,082


 
4,688,939


 
4,197,571


Shareholders' equity
4,818,117


 
4,759,325


 
$
9,507,056


 
$
8,956,896








--------------------------------------------------------------------------------





PulteGroup, Inc.
Consolidated Statements of Cash Flows
($000's omitted)
(Unaudited)
 
Six Months Ended
 
June 30,
 
2016
 
2015
Cash flows from operating activities:
 
 
 
Net income
$
201,060


 
$
158,295


Adjustments to reconcile net income to net cash from operating activities:
 
 
 
Deferred income tax expense
117,783


 
103,059


Depreciation and amortization
26,705


 
21,853


Share-based compensation expense
16,906


 
14,654


Other, net
9,790


 
9,319


Increase (decrease) in cash due to:
 
 
 
Restricted cash
(5,210
)
 
(4,526
)
Inventories
(810,417
)
 
(485,676
)
Residential mortgage loans available-for-sale
78,460


 
70,123


Other assets
(15,506
)
 
(57,054
)
Accounts payable, accrued and other liabilities
55,113


 
(21,150
)
Net cash provided by (used in) operating activities
(325,316
)
 
(191,103
)
Cash flows from investing activities:
 
 
 
Capital expenditures
(21,044
)
 
(23,115
)
Cash used for business acquisition
(430,025
)
 
—


Other investing activities, net
(8,296
)
 
14,650


Net cash used in investing activities
(459,365
)
 
(8,465
)
Cash flows from financing activities:
 
 
 
Proceeds from debt issuance
986,084


 
—


Repayments of debt
(484,974
)
 
(237,994
)
Borrowings under revolving credit facility
358,000


 
—


Repayments under revolving credit facility
(358,000
)
 
—


Financial Services borrowings (repayments)
(78,320
)
 
(20,970
)
Stock option exercises
742


 
7,222


Share repurchases
(100,806
)
 
(322,066
)
Dividends paid
(63,019
)
 
(59,125
)
Net cash provided by (used in) financing activities
259,707


 
(632,933
)
Net increase (decrease) in cash and equivalents
(524,974
)
 
(832,501
)
Cash and equivalents at beginning of period
754,161


 
1,292,862


Cash and equivalents at end of period
$
229,187


 
$
460,361


 
 
 
 
Supplemental Cash Flow Information:
 
 
 
Interest paid (capitalized), net
$
(14,671
)
 
$
(1,911
)
Income taxes paid (refunded), net
$
(5,457
)
 
$
(1,685
)






--------------------------------------------------------------------------------





PulteGroup, Inc.
Segment Data
($000's omitted)
(Unaudited)
 
 
 
 
 
 
 
 
 
Three Months Ended
 
Six Months Ended
 
June 30,
 
June 30,
 
2016
 
2015
 
2016
 
2015
HOMEBUILDING:
 
 
 
 
 
 
 
Home sale revenues
$
1,751,882


 
$
1,243,077


 
$
3,146,125


 
$
2,331,235


Land sale revenues
4,950


 
6,460


 
7,437


 
24,002


Total Homebuilding revenues
1,756,832


 
1,249,537


 
3,153,562


 
2,355,237


 
 
 
 
 
 
 
 
Home sale cost of revenues
1,374,509


 
953,280


 
2,463,838


 
1,794,425


Land sale cost of revenues
4,403


 
5,312


 
6,430


 
18,691


Selling, general, and administrative expenses
192,333


 
130,119


 
383,348


 
291,431


Other expense (income), net
13,041


 
3,186


 
18,967


 
2,303


Income before income taxes
$
172,546


 
$
157,640


 
$
280,979


 
$
248,387


 
 
 
 
 
 
 
 
FINANCIAL SERVICES:
 
 
 
 
 
 
 
Income before income taxes
$
17,034


 
$
9,987


 
$
26,814


 
$
15,044


 
 
 
 
 
 
 
 
CONSOLIDATED:
 
 
 
 
 
 
 
Income before income taxes
$
189,580


 
$
167,627


 
$
307,793


 
$
263,431








--------------------------------------------------------------------------------





PulteGroup, Inc.
Segment Data, continued
($000's omitted)
(Unaudited)
 
 
 
 
 
 
 
 
 
Three Months Ended
 
Six Months Ended
 
June 30,
 
June 30,
 
2016
 
2015
 
2016
 
2015
 
 
 
 
 
 
 
 
Home sale revenues
$
1,751,882


 
$
1,243,077


 
$
3,146,125


 
$
2,331,235


 
 
 
 
 
 
 
 
Closings - units
 
 
 
 
 
 
 
Northeast
310


 
316


 
572


 
564


Southeast (a)
1,025


 
772


 
1,851


 
1,384


Florida
767


 
597


 
1,512


 
1,198


Midwest
786


 
659


 
1,338


 
1,228


Texas
923


 
754


 
1,698


 
1,500


West
961


 
646


 
1,746


 
1,235


 
4,772


 
3,744


 
8,717


 
7,109


Average selling price
$
367


 
$
332


 
$
361


 
$
328


 
 
 
 
 
 
 
 
Net new orders - units
 
 
 
 
 
 
 
Northeast
352


 
443


 
730


 
880


Southeast (a)
1,016


 
1,041


 
2,068


 
1,979


Florida
1,011


 
805


 
1,934


 
1,716


Midwest
1,059


 
830


 
2,053


 
1,593


Texas
1,036


 
993


 
2,157


 
2,110


West
1,223


 
1,006


 
2,407


 
1,979


 
5,697


 
5,118


 
11,349


 
10,257


Net new orders - dollars (b)
$
2,142,024


 
$
1,766,848


 
$
4,255,995


 
$
3,475,238


 
 
 
 
 
 
 
 
Unit backlog
 
 
 
 
 
 
 
Northeast
 
 
 
 
602


 
777


Southeast (a)
 
 
 
 
1,679


 
1,563


Florida
 
 
 
 
1,696


 
1,520


Midwest
 
 
 
 
1,804


 
1,553


Texas
 
 
 
 
1,804


 
1,883


West
 
 
 
 
2,094


 
1,702


 
 
 
 
 
9,679


 
8,998


Dollars in backlog
 
 
 
 
$
3,749,299


 
$
3,087,862


 
 
 
 
 
 
 
 

(a)
Southeast includes the acquisition in January 2016 of substantially all of the
assets of JW Homes ("Wieland").

(b)
Net new orders excludes backlog acquired from Wieland in January 2016. Net new
order dollars represent a composite of new order dollars combined with other
movements of the dollars in backlog related to cancellations and change orders.






--------------------------------------------------------------------------------





PulteGroup, Inc.
Segment Data, continued
($000's omitted)
(Unaudited)
 
 
 
 
 
 
 
 
 
Three Months Ended
 
Six Months Ended
 
June 30,
 
June 30,
 
2016
 
2015
 
2016
 
2015
MORTGAGE ORIGINATIONS:
 
 
 
 
 
 
 
Origination volume
3,158


 
2,507


 
5,706


 
4,623


Origination principal
$
868,671


 
$
635,153


 
$
1,535,317


 
$
1,149,941


Capture rate
80.6
%
 
83.4
%
 
80.8
%
 
82.5
%





Supplemental Data
($000's omitted)
(Unaudited)
 
 
 
 
 
 
 
 
 
Three Months Ended
 
Six Months Ended
 
June 30,
 
June 30,
 
2016
 
2015
 
2016
 
2015
 
 
 
 
 
 
 
 
Interest in inventory, beginning of period
$
158,653


 
$
166,887


 
$
149,498


 
$
167,638


Interest capitalized
38,231


 
31,296


 
73,515


 
62,099


Interest expensed
(29,396
)
 
(33,799
)
 
(55,525
)
 
(65,353
)
Interest in inventory, end of period
$
167,488


 
$
164,384


 
$
167,488


 
$
164,384










